In an action to declare: (a) that a Mexican divorce decree obtained by defendant Max M. Abelson is invalid; (b) that his subsequent marriage to defendant Clune is void; and (e) that plaintiff is his lawful wife, the said defendant Abelson appeals from an order of the Supreme Court, Nassau County, dated June 25, 1963, which granted plaintiff’s motion for counsel fees and awarded her the sum of $750. Order modified by reducing the counsel fee to $500. As so modified, order affirmed, without costs. In our opinion, under all the circumstances the sum allowed by Special Term was excessive to the extent indicated. [For related appeals: see Abelson v. Abelson, 19 A D 2d 840; Abelson v. Abelson, 14 A D 2d 786.] Beldoek, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.